Title: From David Humphreys to William Stephens Smith, 9 March 1783
From: Humphreys, David
To: Smith, William Stephens


                        
                            Dr Sir
                            Head Qrs March 9th 1783
                        
                        The Commander in Chief desires you will send in to N. York the Naval Prisoners forwarded to you by the Adjt
                            Genl & have proper Rects taken for them; unless there should be a Commissy of Marine Prisoners at Dobbs’ Ferry who
                            will in that case negociate the business. Pray inform us whether there is such a Commissy residt there or not—I am Dr Sir
                            Your Most Obedt Servt
                        
                            D. Humphrys
                            A.D.C.
                        
                    